Title: To James Madison from Tench Coxe, [ca. 24 September 1814]
From: Coxe, Tench
To: Madison, James


        
          [ca. 24 September 1814]
        
        Mr. Cose most respectfully requests the favor of the President to peruse, in the democratic press of this 24 Septr., a paper on the subject of “the balance of Naval power” in the whole or parts of the 1. 2. 3 & 4th. inner Columns. This great and costly power, he humbly conceives, should be thoroughly investigated. It was new in 1791. It is so large & has so many sides, as not to be very easily embraced at this time by the strongest & most experienced mind. The present suggestion seems to be a progression in which all parties & nations may agree.
        Mr. Coxe begs leave cordially to congratulate the President upon the manifest dissipation of the cloud, which the sudden and great increase of the disposable force of the Enemy in April had gathered on our political horizon. The frantic, barbarian and impracticable menace of Adml. C. has caused a revolution in our seaports, which ensures the wearing out any

force the enemy has or can have, in half the period of the revolutionary war, to speak, with great moderation. Much more is hoped, and expected.
      